DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.
 
Status of Application
Receipt of the amendments to the claims and applicant arguments/remarks, filed on 03/07/2022, is acknowledged.  
Claims 1-2 and 6-13 are pending in this action.  Claims 4, 5 have been cancelled.  Claim 3 has been cancelled previously.  Claims 1, 8, 12, 13 have been amended.  Claims 1-2 and 6-13 are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/CN2019/091929, filed June 19, 2019, which claims benefit of foreign priority to CN201910508839.5, filed June 12, 2019.  No English translations of the certified copies of both priority application(s) have been received.  

Information Disclosure Statement
No information disclosure statement is associated with this submission.  

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 comprises the typographic error “drying until the plant soft capsules to rich a certain hardness” that needs to be corrected to “drying until the plant soft capsules rich a certain hardness” or as needed for clarity.   Clarification is required. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-11, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As stated previously (see Advisory Action filed on 02/14/2022), in claim 7 the alternatives/pigments that can be used in claimed capsules are not clearly delineated.  Therefore, the scope of the claim is not reasonably clear.  Applicant is advised to use a proper Markush group language, i.e., “the pigment is selected from the group consisting of A, B, ... and a mixture thereof” for clarity.  Clarification is required. 
Newly amended claim 8 discloses a preparation of plant soft capsules, that include such steps as (i) rolling to obtain the plant soft capsules; (ii) drying ... until a certain hardness; (iii) selecting the plant soft capsules.  In the present case, it is unclear what stage discloses a preparation of plant soft capsules.  Further, it is unclear what should be prepared - capsules, filled capsules, or pills.  To this point, it is noted that said claim does not teach a presence of any filled active material.  Specification does not provide definitions for the terms “capsules” and/or “pills”.  Claims 8 and 11 recite the term “the gum box of the pill rolling machine”.  Therefore, one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.  Clarification is required. 
Claims 9-11, 13 are rejected as being dependent on rejected independent claim 8 and failing to cure the defect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Modliszewski et al., US 2005/0019374 (hereinafter referred to as Modliszewski), in view of Kim, US 2019/0254979. 
Modliszewski teaches soft capsules and methods preparation thereof (Abstract; Para. 0002), wherein said soft capsules may include:  (i)  10-50 wt% of iota carrageenan, kappa carrageenan, having molecular weight of 1,000,000 Dalton (Claim 11; Para. 0035 as applied to claims 1, 2);  (ii) 10-50 wt% of native or modified starches, e.g., hydroxypropylated starch (Claims 11, 12; Para. 0041-0043 as applied to claims 1, 2);  (iii)  5-40 wt % of plasticizer, e.g., glycerin, sorbitol, polyethylene glycol (Claims 1-2, 34; Para. 0038, 0041 as applied to claims 1, 2);  and (iv) water, flavorants/sugar, colorants, pigments (Para. 45, 56 as applied to claims 1, 6).
Modliszewski teaches a process for making said soft capsules comprising the steps of: (i) heating, hydrating, mixing, solubilizing and de-aerating a composition, comprising carrageenan(s), plasticizer(s), secondary film former/starch, in an apparatus providing sufficient shear, temperature and residence time to form a homogeneous, molten composition thereof, wherein said temperature is at or above the solubilizing temperature of the molten composition; and (ii) making soft capsules directly from said molten composition or allowing said molten composition to cool to its gelling temperature or below and thereafter making soft capsules therefrom (Claim 21 as applied to claims 8-11).
Modliszewski teaches that said soft capsules may further include such encapsulated substances as food, vitamins, nutritional supplements, mineral oil, etc. (Claim 25 as applied to claim 12, 13). 
Modliszewski teaches carrageenan molecular weight control can be used for controlling/providing required balance process viscosity, film strength for mechanical processing into capsules, capability to operate at lower moisture levels in the cast films while maintaining other essential film properties (Para. 0027).
Kim teaches soft plant-based capsules comprising carrageenan, having molecular weight of more than 50,000 Da, in combination with a natural or hydroxypropylated starch, plasticizer/glycerin, water (Para.  0008-0011, 0020; Examples 2, 3).  Kim teaches that said compositions/capsules may include carrageenan composed of 7.592 wt% of iota carrageenan and 2.118 wt% of kappa carrageenan, providing the weight ratio of about 3.6:1 (Para. 0011).  Kim teaches that using carrageenan having high viscosity (i.e., iota carrageenan), allows to easily form starch into a film, forming gel having high density, controlling viscosity stability, water retention and transparency (Para. 0020; Example 3), identifying thereby carrageenan molecular weight as a result effective variable.  Kim also teaches that said plant-based capsules prepared through viscosity adjustment can be prepared by using the conventional animal molding machine without using the vegetable molding machine, metering station, slot die and cooling conveyor, so that the economic efficiency can be improved. (Para. 0062). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control viscosity of composition/mixture by variation of carrageenan molecular weight as taught by Kim, preparing soft capsules taught by Modliszewski.  One skilled in the art would do so with expectation of beneficial results, because cited prior art teaches that said parameter allows balancing process viscosity, film strength, capability to operate at lower moisture levels, forming gel having high density, controlling viscosity stability, water retention and transparency.  With regard to the concentrations instantly claimed (Claim 2), it is noted that differences in experimental parameters such as concentration of compounds in a solution/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The cited prior art (see also pertinent prior art) vividly teaches formulations comprising the same components.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9,775,814 – teaches soft capsules comprising 10-40 wt% of a carrageenan, i.e., kappa carrageenan, iota carrageenan, lambda carrageenan, or combinations thereof, wherein the weight ratio of iota carrageenan to kappa carrageenan is in the range from 2.5:1 to about 5:1; hydroxypropyl starch; glycerol, sorbitol as plasticizers.  
US 7,807,194 – teaches soft capsules comprising kappa carrageenan having molecular weight of more than 100,000 Da; hydroxypropyl modified starch B790; glycerin, sorbitol as a plasticizer.  
US 2004/0063927 - teaches soft capsules comprising a carrageenan(s) (1,000,000 Da); a natural or modified starch; plasticizer/glycerin/sorbitol; water, flavorants, etc., and preparation thereof (Title; Abstract; Para. 0006, 0021, 0041, 0048, 0056, 0060; Examples). 
US 2019/0269623 - teaches soft capsules comprising a carrageenan(s) (800,000 Da), a hydroxypropylated starch;, plasticizer/glycerin/sorbitol/xylitol; water, flavorants, pigments, etc., and preparation thereof (Para. 0005, 0023, 0027, 0041-0043; 0048, 0056).
US 2019/0211189 - teaches soft capsules comprising a carrageenan; natural or hydroxypropylated starch; plasticizer such as glycerin, sorbitol; water, colorant, flavorant etc. (Para. 0019, 0020, 0030, 0031, 0040), and also teaches that if the viscosity of the carrageenan is too low (i.e., lower molecular weight), it is difficult to form consistent/uniform compositions (i.e., without lumps), and increased amounts of carrageenan is required to form a composition suitable for pressure-free capsule formation (Para. 0027, 0028).
US 2002/0081331 - teaches soft capsules comprising:  iota-carrageenan (500,000 Da); native or hydroxypropylated starch; plasticizer, e.g., glycerin, sorbitol, polyethylene glycol; flavoring agents, opacifying agents, colorants, etc. (Para. 0037, 0038, 0044, 0057, 0073, 0084), and filled with vitamin E, etc. (Para. 0091, 0118, 0121), and also teaches preparation thereof: (i) preparing a molted mass in a heated mixing container, mixing under stirring and vacuum until it became homogeneous; and (ii) charge the molten mass into a heated tank and maintain it in molten state for encapsulation (Examples 1- 2).  
Li et al. (2014) – teaches the use of a carrageenan as viscosity enhancing agents (Abstract). 

Response to Arguments
Applicant's arguments/remarks, filed on 03/07/2022, have been fully considered, but they were not found to be persuasive for the reasons set forth above.  Additional examiner’s comments are set forth next.
In response to applicant’s argument that cited references do not teach the use of starch and a plasticizer as instantly claimed, it noted that both references teach the use of hydroxypropylated starch, i.e., starch modified by converting hydroxyl groups of starch molecules into larger hydroxypropyl groups for providing hydroxypropyl starch (see Fu et al. cited herein) that is often used in preparation of soft capsules comprising carrageenans (see pertinent prior art).  Further, both references teaches the use of glycerin, sorbitol as a plasticizer.  Therefore, the applicant’s argument is without foundation.  Therefore, 103 rejection of record is maintained. 
Applicant is advise to clarify the claim language and clearly point out the patentable novelty, which he/she thinks the claims present in view of the state of the art disclosed by the references cited, to place the application in condition for allowance. 

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615